Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant's claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Response to Amendment
Applicant’s Amendment, August 25, 2022, has been fully considered and entered.  Accordingly, Claims 1, 5, 7, 8, 12, 14, 15, 19, and 21-23 are pending in this application. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 8, 15, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Vora (PG Pub. No. 2012/0005174 A1) and further in view of Kilmer (PG Pub. No. 2004/0039736 A1) and Papadomanolakis ‘519 (PG Pub. No. 2012/0221519 A1).
Regarding Claim 1, Vora discloses a system for capturing workloads in a multidimensional database, comprising:
a computer that includes one or more microprocessors (see Vora, paragraph [0050], where the system 100 as shown in Fig. 1 may be a dedicated set of hardware);
a first database server and a second database server, wherein the first database server (see Vora, paragraph [0051], where the system is configured to capture the workload on the source database server 102 and replay the same workload onto a target database server 103) and the second database server share a same database outline (see Vora, paragraph [0058], where the test database 103A may be different in one or more respects from production database 102A [it is the position of the Examiner that Vora contemplates both embodiments where the first and second database share a same database outline and where the first and second database have different outlines]);
a standalone player separate from the first and second multidimensional database servers and executing on the computer, (see Vora, paragraph [0059], where the IO capturing subsystem is implemented as a standalone system or as a part of the production database server) wherein the player is first configured to:
receive an archive file recorded against the first database server, wherein the archive file captures entire workloads over a period of time in the first database server (see Vora, paragraph [0051], where the system is configured to capture the workload on the source database server 102 and replay the same workload onto a target database server 103),
replay the archive file against the second database server to generate a replay output file (see Vora, paragraph [0051], where the system is configured to capture the workload on the source database server 102 and replay the same workload onto a target database server 103);
determine one or more differences between the archive file and the replay output file, wherein the archive file and the replay output file are in the same format (see Vora, paragraph [0107], where the replay process 230 uses the pcap file containing the Original Workload and Pre-Processing Data structures as input; see also paragraph [0126], where after the replay is over, the reporting subsystem will analyze both the Original TCP Aligned pcap file and the Replay pcap file and generate comprehensive analytics for comparison [it is the position of the Examiner that the Vora reference suggests both the Original Workload pcap file, representing the archive file, and the Replay pcap file, representing the replay output file, are in the same pcap file format]);
wherein the standalone player utilizes one or more filters configured to filter out expected differences between the recorded archive file and the replay output file (see Vora, paragraph [0126], where reports include comparison of SQLs after stripping off all dynamic parameters such as Username, field values, etc); and
output the one or more differences between the archive file and the replay output file to a user interface, wherein each of the one or more differences is represented by a combined output showing of a user request executed against the first and second multidimensional database, first data from the recorded archive file returned by the first multidimensional database in response to the user request, a second data from the replay output file returned by the second multidimensional database in response to the user request, and respective paths pointing to the first and second data in the first and second multidimensional database (see Vora, paragraph [0126], where the comparative report may be generated which can show the Replay summary comparison as well as SQL to SQL comparison and Return Data Divergence between the Original and Replay runs; see also paragraph [0052], where the database client also includes a graphical user interface provided therein for interacting with the database server to access data and to view generated reports; see also paragraph [0113], where Replay process may also create a mapping of ROWIDs returned by the Target compared to the source).
Vora does not disclose that the first and second database servers are multidimensional database servers or wherein workloads captured further include traffic between a client and a first multidimensional database and user interactions with the client.
It is the position of the Examiner that multidimensional database servers are well known in the art at least in view of Kilmer (see Kilmer, paragraph [0005], where leading OLAP database servers on the market today are Hyperion Essbase OLAP server, available from Hyperion Solutions Corp.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Vora with Kilmer for the benefit of adapting queries to current and future OLAP server formats (see Kilmer, paragraph [0008]).
The combination of Vora and Kilmer does not disclose wherein workloads captured further include traffic between a client and a first multidimensional database and user interactions with the client.  Papadomanolakis ‘519 discloses wherein workloads captured further include traffic between a client and a first multidimensional database and user interactions with the client (see Papadomanolakis ‘519, paragraph [0031], where the capture phase roughly corresponds to a period of time (hereinafter referred to as the “capture interval”) during which one or more application requests 105 are submitted by one or more client applications 103 to the production application server system 113. The capture interval can, for example, be as short as a few minutes or shorter or as long as a week or longer, depending on the requirements at hand; see also paragraph [0043], where requests are captured from multiple users).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Vora and Kilmer with Papadomanolakis ‘519 for the benefit of capturing transactionally consistent real world workloads (see Papadomanolakis ‘519, Abstract, paragraph [0011]).
Regarding Claim 8, Vora discloses a method for capturing workloads in a multidimensional database, comprising:
receiving, at a standalone player (see Vora, paragraph [0059], where the IO capturing subsystem is implemented as a standalone system or as a part of the production database server) executing on one or more microprocessors, an archive file recorded against the first database server, wherein the archive file captures entire workloads over a period of time in the first database server (see Vora, paragraph [0051], where the system is configured to capture the workload on the source database server 102 and replay the same workload onto a target database server 103);
replaying the archive file against the second database server to generate a replay output file (see Vora, paragraph [0051], where the system is configured to capture the workload on the source database server 102 and replay the same workload onto a target database server 103); and
determining one or more differences between the archive file and the replay output file, wherein the archive file and the replay output file are in the same format (see Vora, paragraph [0107], where the replay process 230 uses the pcap file containing the Original Workload and Pre-Processing Data structures as input; see also paragraph [0126], where after the replay is over, the reporting subsystem will analyze both the Original TCP Aligned pcap file and the Replay pcap file and generate comprehensive analytics for comparison [it is the position of the Examiner that the Vora reference suggests both the Original Workload pcap file, representing the archive file, and the Replay pcap file, representing the replay output file, are in the same pcap file format]),
wherein the standalone player utilizes one or more filters configured to filter out expected differences between the recorded archive file and the replay output file (see Vora, paragraph [0126], where reports include comparison of SQLs after stripping off all dynamic parameters such as Username, field values, etc); and
displaying the one or more differences between the archive file and the replay output file in a user interface, wherein each of the one or more differences is represented by a combined output showing of a user request executed against the first and second database, a first data from the recorded archive file returned by the first database in response to the user request, and second data from the replay output file returned by the second database in response to the user request, respective paths pointing to the first and second data in the first and second databases (see Vora, paragraph [0126], where the comparative report may be generated which can show the Replay summary comparison as well as SQL to SQL comparison and Return Data Divergence between the Original and Replay runs; see also paragraph [0052], where the database client also includes a graphical user interface provided therein for interacting with the database server to access data and to view generated reports; see also paragraph [0113], where Replay process may also create a mapping of ROWIDs returned by the Target compared to the source);
wherein the standalone player is separate from the first and second database servers (see Vora, paragraph [0059], where the IO capturing subsystem is implemented as a standalone system or as a part of the production database server).
Vora does not disclose that the first and second database servers are multidimensional database servers or wherein workloads captured further include traffic between a client and a first multidimensional database and user interactions with the client.
It is the position of the Examiner that multidimensional database servers are well known in the art at least in view of Kilmer (see Kilmer, paragraph [0005], where leading OLAP database servers on the market today are Hyperion Essbase OLAP server, available from Hyperion Solutions Corp.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Vora with Kilmer for the benefit of adapting queries to current and future OLAP server formats (see Kilmer, paragraph [0008]).
The combination of Vora and Kilmer does not disclose wherein workloads captured further include traffic between a client and a first multidimensional database and user interactions with the client.  Papadomanolakis ‘519 discloses wherein workloads captured further include traffic between a client and a first multidimensional database and user interactions with the client (see Papadomanolakis ‘519, paragraph [0031], where the capture phase roughly corresponds to a period of time (hereinafter referred to as the “capture interval”) during which one or more application requests 105 are submitted by one or more client applications 103 to the production application server system 113. The capture interval can, for example, be as short as a few minutes or shorter or as long as a week or longer, depending on the requirements at hand; see also paragraph [0043], where requests are captured from multiple users).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Vora and Kilmer with Papadomanolakis ‘519 for the benefit of capturing transactionally consistent real world workloads (see Papadomanolakis ‘519, Abstract, paragraph [0011]). 
Regarding Claim 15, Vora discloses a non-transitory computer readable storage medium, including instructions for a standalone player stored thereon which when read and executed by one or more computers cause the one or more computers to perform the steps comprising:
receiving, at a standalone player (see Vora, paragraph [0059], where the IO capturing subsystem is implemented as a standalone system or as a part of the production database server) executing on one or more microprocessors, an archive file recorded against the first database server, wherein the archive file captures entire workloads over a period of time in the first database server (see Vora, paragraph [0051], where the system is configured to capture the workload on the source database server 102 and replay the same workload onto a target database server 103);
replaying the archive file against the second database server to generate a replay output file (see Vora, paragraph [0051], where the system is configured to capture the workload on the source database server 102 and replay the same workload onto a target database server 103); and
determining one or more differences between the archive file and the replay output file, wherein the archive file and the replay output file are in the same format (see Vora, paragraph [0107], where the replay process 230 uses the pcap file containing the Original Workload and Pre-Processing Data structures as input; see also paragraph [0126], where after the replay is over, the reporting subsystem will analyze both the Original TCP Aligned pcap file and the Replay pcap file and generate comprehensive analytics for comparison [it is the position of the Examiner that the Vora reference suggests both the Original Workload pcap file, representing the archive file, and the Replay pcap file, representing the replay output file, are in the same pcap file format]),
wherein the standalone player utilizes one or more filters configured to filter out expected differences between the recorded archive file and the replay output file (see Vora, paragraph [0126], where reports include comparison of SQLs after stripping off all dynamic parameters such as Username, field values, etc); and
displaying the one or more differences between the archive file and the replay output file in a user interface, wherein each of the one or more differences is represented by a combined output showing of a user request executed against the first and second database, a first data from the recorded archive file returned by the first database in response to the user request, and second data from the replay output file returned by the second database in response to the user request, respective paths pointing to the first and second data in the first and second databases (see Vora, paragraph [0126], where the comparative report may be generated which can show the Replay summary comparison as well as SQL to SQL comparison and Return Data Divergence between the Original and Replay runs; see also paragraph [0052], where the database client also includes a graphical user interface provided therein for interacting with the database server to access data and to view generated reports; see also paragraph [0113], where Replay process may also create a mapping of ROWIDs returned by the Target compared to the source);
wherein the standalone player is separate from the first and second database servers (see Vora, paragraph [0059], where the IO capturing subsystem is implemented as a standalone system or as a part of the production database server).
Vora does not disclose that the first and second database servers are multidimensional database servers or wherein workloads captured further include traffic between a client and a first multidimensional database and user interactions with the client.
It is the position of the Examiner that multidimensional database servers are well known in the art at least in view of Kilmer (see Kilmer, paragraph [0005], where leading OLAP database servers on the market today are Hyperion Essbase OLAP server, available from Hyperion Solutions Corp.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Vora with Kilmer for the benefit of adapting queries to current and future OLAP server formats (see Kilmer, paragraph [0008]).
The combination of Vora and Kilmer does not disclose wherein workloads captured further include traffic between a client and a first multidimensional database and user interactions with the client.  Papadomanolakis ‘519 discloses wherein workloads captured further include traffic between a client and a first multidimensional database and user interactions with the client (see Papadomanolakis ‘519, paragraph [0031], where the capture phase roughly corresponds to a period of time (hereinafter referred to as the “capture interval”) during which one or more application requests 105 are submitted by one or more client applications 103 to the production application server system 113. The capture interval can, for example, be as short as a few minutes or shorter or as long as a week or longer, depending on the requirements at hand; see also paragraph [0043], where requests are captured from multiple users).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Vora and Kilmer with Papadomanolakis ‘519 for the benefit of capturing transactionally consistent real world workloads (see Papadomanolakis ‘519, Abstract, paragraph [0011]). 
Regarding Claim 21, Vora in view of Kilmer and Papadomanolakis ‘519 discloses the system of Claim 1, wherein the archive file includes all traffic between a data analysis and reporting tool and the first multidimensional database server (see Vora, paragraph [0005], where to effectively analyze the changes, administrators need to have the complete workload with all of the client sessions, users, Queries, timing and Concurrency present in the original workload to be replicated to a Test Database during the replay without the imposing undue load on the production server during the capture; see also paragraph [0009], where the objective of the present invention is to provide a test system and a method implemented by the same that at least partly addresses the aforesaid lacunae). 
Regarding Claim 22, Vora in view of Kilmer and Papadomanolakis ‘519 discloses the method of Claim 8, wherein the archive file includes all traffic between a data analysis and reporting tool and the first multidi8mensional database server (see Vora, paragraph [0005], where to effectively analyze the changes, administrators need to have the complete workload with all of the client sessions, users, Queries, timing and Concurrency present in the original workload to be replicated to a Test Database during the replay without the imposing undue load on the production server during the capture; see also paragraph [0009], where the objective of the present invention is to provide a test system and a method implemented by the same that at least partly addresses the aforesaid lacunae).
Regarding Claim 23, Vora in view of Kilmer and Papadomanolakis ‘519 discloses the non-transitory computer readable storage medium of Claim 15, wherein the archive file includes all traffic between a data analysis and reporting tool and the first multidi8mensional database server (see Vora, paragraph [0005], where to effectively analyze the changes, administrators need to have the complete workload with all of the client sessions, users, Queries, timing and Concurrency present in the original workload to be replicated to a Test Database during the replay without the imposing undue load on the production server during the capture; see also paragraph [0009], where the objective of the present invention is to provide a test system and a method implemented by the same that at least partly addresses the aforesaid lacunae).
Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Vora, Kilmer and Papadomanolakis ‘519 as applied to Claims 1, 9, 15, and 21-23 above, and further in view of Dias (PG Pub. No. 2008/0097995 A1).
Regarding Claim 5, Vora in view of Kilmer and Papadomanolakis ‘519 discloses the system of Claim 1, wherein:
Vora does not disclose the player is configured to apply one or more inputs in the recorded archive file against the second multidimensional database server during the replay of the recorded archive file, and to dynamically replace one or more inputs in the recorded archive file with values specified at runtime.  Dias discloses the player is configured to apply one or more inputs in the recorded archive file against the second multidimensional database server during the replay of the recorded archive file, and to dynamically replace one or more inputs in the recorded archive file with values specified at runtime (see Dias, paragraph [100], where the replay system modifies workload units from captured workload 114 so that those workload units contain parameters that are appropriate for the replay system; such modification is called ‘remapping’).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Vora with Dias for the benefit of compensating for differing connection strings (see Dias, paragraph [0089] – [0090]).
Regarding Claim 12, Vora in view of Kilmer and Papadomanolakis ‘519 discloses the method of Claim 8, wherein:
Vora does not disclose the standalone player is configured to apply one or more inputs in the recorded archive file against the second multidimensional database server during the replay of the recorded archive file, and to dynamically replace one or more inputs in the recorded archive file with values specified at runtime.  Dias discloses the standalone player is configured to apply one or more inputs in the recorded archive file against the second multidimensional database server during the replay of the recorded archive file, and to dynamically replace one or more inputs in the recorded archive file with values specified at runtime (see Dias, paragraph [0090], where the replay system modifies workload units from captured workload 114 so that those workload units contain parameters that are appropriate for the replay system; such modification is called ‘remapping’).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Vora with Dias for the benefit of compensating for differing connection strings (see Dias, paragraph [0089] – [0090]).
Regarding Claim 19, Vora in view of Kilmer and Papadomanolakis ‘519 discloses the non-transitory computer readable storage medium of Claim 15, wherein:
Vora does not disclose the standalone player is configured to apply one or more inputs in the recorded archive file against the second multidimensional database server during the replay of the recorded archive file, and to dynamically replace one or more inputs in the recorded archive file with values specified at runtime.  Dias discloses the standalone player is configured to apply one or more inputs in the recorded archive file against the second multidimensional database server during the replay of the recorded archive file, and to dynamically replace one or more inputs in the recorded archive file with values specified at runtime (see Dias, paragraph [0090], where the replay system modifies workload units from captured workload 114 so that those workload units contain parameters that are appropriate for the replay system; such modification is called ‘remapping’).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Vora with Dias for the benefit of compensating for differing connection strings (see Dias, paragraph [0089] – [0090]).
Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Vora, Kilmer and Papadomanolakis ‘519 as applied to Claims 1, 8, 15, and 21-23 above, and further in view of Tiwary (PG Pub. No. 2004/0015600 A1).
Regarding Claim 7, Vora in view of Kilmer and Papadomanolakis ‘519 discloses the system of Claim 1, wherein:
Dias does not disclose the player is configured to simultaneously replay a plurality of archive files against the second multidimensional database server.  Tiwary discloses the player is configured to simultaneously replay a plurality of archive files against the second multidimensional database server (see Tiwary, paragraph [0213], where in some embodiments, higher-throughput workloads can be created at playback time by playing back multiple workloads simultaneously).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Vora with Tiwari for the benefit of evaluating specific performance characteristics (see Tiwari, Abstract).
Regarding Claim 14, Vora in view of Kilmer and Papadomanolakis ‘519 discloses the method of Claim 8, wherein:
Dias does not disclose the standalone player is configured to simultaneously replay a plurality of archive files against the second multidimensional database server.  Tiwary discloses the player is configured to simultaneously replay a plurality of archive files against the second multidimensional database server (see Tiwary, paragraph [0213], where in some embodiments, higher-throughput workloads can be created at playback time by playing back multiple workloads simultaneously).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Vora with Tiwari for the benefit of evaluating specific performance characteristics (see Tiwari, Abstract). 
Response to Arguments
Applicant’s Arguments, filed August 25, 2022, have been fully considered, but they are not persuasive.
Applicant argues on page 8 of Applicant’s Remarks that Papadomanolakis does not teach a standalone player.  However, Examiner cited Vora as explicitly disclosing a standalone player (see Vora, paragraph [0059], where the IO capturing subsystem is implemented as a standalone system or as a part of the production database server).
Applicant further argues that Vora does not disclose respective paths pointing to the first and second data in the first and second multidimensional databases.  However, Vora discloses a data difference report for display to the user (see Vora, paragraph [0126], where the comparative report may be generated which can show the Replay summary comparison as well as SQL to SQL comparison and Return Data Divergence between the Original and Replay runs; see also paragraph [0052], where the database client also includes a graphical user interface provided therein for interacting with the database server to access data and to view generated reports; see also paragraph [0113], where Replay process may also create a mapping of ROWIDs returned by the Target compared to the source).  In addition, the ROWIDs are available for the report generator (see Vora, paragraph [0120], where information thus retrieved from the Target Server will be stored and will be available during the Report Generation). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to the Applicant’s disclosure:
Fanberg (US Patent No. 6,236,993 B1), which concerns a computer file comparison method.
Papadomanolakis ‘513 (PG Pub. No. 2012/0221513 A1), which concerns transitionally consistent replay of application workloads.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAD AGHARAHIMI whose telephone number is (571)272-9864. The examiner can normally be reached M-F 9am - 5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARHAD AGHARAHIMI/Examiner, Art Unit 2161          




















/APU M MOFIZ/Supervisory Patent Examiner, Art Unit 2161